DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-16, 20-22, 26-30, 32-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen 2008/0132906.


    PNG
    media_image1.png
    245
    477
    media_image1.png
    Greyscale




Rasmussen discloses the invention as claimed (as illustrated supra) comprising: A stent delivery apparatus (10), comprising: a hollow tubular body (32) with a proximal opening  at a proximal end (see mark-up supra) of the hollow tubular body and a distal opening at a distal end of the hollow tubular body (see mark-up supra), the proximal opening and the distal opening being defined by the hollow tubular body; a support rod (24) capable of passing through the proximal opening and the distal opening; and a tip (see area 20) coupled to the support rod; 
wherein the hollow tubular body is configured to enclose and support a stent (18); wherein the support rod comprises a first section and a second section (see figure 1-2 
    PNG
    media_image2.png
    73
    203
    media_image2.png
    Greyscale


which illustrate that the rod 24 has a first section e.g. 26 and a second section which may be interpreted as longitudinal rod portion) wherein the tip has a first section and second section (this is very broad; see the left angle and right angle of the tip).






Allowable Subject Matter

Claims 5, 7-8, 17-18, 23-25, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 31, 2022